Mr. Justice Cooke delivered the opinion of the court: This is an appeal from an order of the county court of Peoria county confirming and approving the certificate of cost of a local improvement and finding that the improvement conforms substantially to the requirements of the original ordinance for the construction of the same. The only complaint made is, that the improvement does not conform substantially to the requirements of the ordinance. Appellee filed its motion to dismiss the appeal on the ground that the statute forbids an appeal in such cases, which motion has been reserved until the final consideration of the case. Upon the recommendation of the board of local improvements the city council of the city of Peoria passed an ordinance for the improvement of Seventh avenue, in said city, by re-surfacing the same with asphalt from Franklin to Union street, the work to be paid for in ten annual installments, by special taxation. The contract was let and the work done under this ordinance, and upon its completion the board of local improvements filed in the county court its certificate of cost, in which it was stated that the improvement as made conforms substantially to the requirements of the original ordinance for its construction, and made application for confirmation. Due notice was given, objections were filed and a hearing was had, which resulted in the entering of the above mentioned order. Section 84 of the Local Improvement act provides that the court shall, in such cases, hear and determine the application and the objections in a summary manner, and shall enter an order according, to the facts, and that “such order of the court shall be conclusive upon all the parties and no appeal therefrom, or writ of error thereto, shall be allowed to review or reverse the same.” As each assignment of error questions only the action of the court in finding that the improvement was in substantial conformity with the ordinance, no question is raised which appellants are entitled to have reviewed upon appeal. The motion to dismiss is allowed and the appeal is dismissed. Appeal dismissed.